DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 10 recites the limitation, “wherein the third nitride semiconductor layer and the first electrode is divided in the extending direction.” The scope of the claim cannot be determined since it is not clear how the elements are divided. Does the electrode separate from the third nitride layer at some point, or does this mean that the electrode and third nitride layer are non-continuous in the extending direction?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2019/0097004 to Ina et al.
Regarding claim 1, Ina et al. teach A semiconductor device comprising: 
a first nitride semiconductor layer (110; ¶ [0027]) of a first conductive type (¶ [0028]); 
a second nitride semiconductor layer (112) which is the first conductive type and is provided on the first nitride semiconductor layer; 
a third nitride semiconductor layer (114) which is a second conductive type (¶ [0028]) and is provided on the second nitride semiconductor layer; 
a fourth nitride semiconductor layer (116) which is the first conductive type and is provided on the third nitride semiconductor layer; and  
a first electrode (146) provided in a trench provided in the second nitride semiconductor layer, the third nitride semiconductor layer, and the fourth nitride semiconductor layer, via a first insulating film (132), 

	Regarding claim 2, Ina et al. teach a semiconductor device, wherein a plurality of third nitride semiconductor layers are provided to interpose the first electrode between the third nitride semiconductor layers, and the third nitride semiconductor layer and the first electrode extend in the direction perpendicular to the direction in which the first nitride semiconductor layer and the second nitride semiconductor layer are stacked, and extend in stripes in the same direction (Fig. 1 for example).
	Regarding claim 3, Ina et al. inherently teach a semiconductor device, wherein a main crystal plane of the third nitride semiconductor layer, which faces the first insulating film is configured by one equivalent crystal plane, since the material is identical to that of the claimed invention.
	Regarding claim 6, Ina et al. teach a semiconductor device, wherein a bending interval between the third nitride semiconductor layer and the first electrode is regular, and bending angles of the third nitride semiconductor layer and the first electrode are regular.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ina et al.
Regarding claim 7, Ina et al. do not teach a semiconductor device, wherein a length of the third nitride semiconductor layer in a channel width direction is equal to or greater than 10 µ. The channel width of a semiconductor device is a well-established result effective variable. It would have been obvious to one of ordinary skill in the art to find the optimal width. Under KSR, a known result effective variable is understood to be one of the motivations for a person of ordinary skill in the art to find a workable product under the obvious to try finding of the Court. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421.
	Regarding claim 8, Ina et al. teach a semiconductor device, wherein the bending angles of the third nitride semiconductor layer and first electrode are obtuse. Ina et al. do not teach that the angles are 120±5⁰ or -120±5⁰. Ina et al. does not teach the desired angles. It would have been obvious to one of ordinary skill in the art to find the optimal angle through obvious and routine experimentation since Ina et al. do not disclose anything with respect to the angles beyond them being obtuse.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ina et al. as applied to claim 1 above, and further in view of US Patent No. 9,947,781 to Minoura et al.
Regarding claim 4, Ina et al. do not teach a semiconductor device, wherein the trench is tapered toward a bottom. Minoura et al. teach a semiconductor device wherein the trench is tapered toward a bottom (Fig. 4). It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Minoura et al. into the invention of Ina et al. since it is desirable to prevent an electric field from concentrating in the terminal parts of the bottom of the gate trench (Minoura et al., Col. 10, lines 51 – 57).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ina et al. as applied to claim 1 above, and further in view of US Patent Application Publication No. 2018/0138322 to Dun et al.
Regarding claim 5, Ina et al. do not teach a semiconductor device, wherein the bent portion of the third nitride semiconductor layer and the first electrode includes a curved surface. Dun et al. teach a .

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814